Citation Nr: 0948724	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of stroke 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for right foot disorder 
secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for left foot disorder 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 1947 to 
February 1950 and February 1956 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran and his spouse appeared and testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in November 2009.

The issues of service connection for right and left foot 
disorders secondary to service-connected type II diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The Veteran's stroke with residual hemiparesis of the left 
upper extremity (but not the left lower extremity) and of the 
left face with impaired speech are not proximately due to or 
the result of his service-connected type II diabetes 
mellitus.

CONCLUSION OF LAW

Service connection for stroke with residual hemiparesis of 
the left upper extremity and left face is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310  
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
September 2002, prior to the initial AOJ decision on his 
claim.  Additional notice was provided to the Veteran in 
March 2006 and August 2006.  The Board finds that the notices 
provided fully comply with VA's duty to notify as to content, 
but not timing.  However, the Board finds that any deficiency 
as to timing has been cured by appropriate notice and 
subsequent adjudication in August 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).    Likewise, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran either 
identified or submitted substantial evidence in connection 
with his claim, which indicates he knew of the need to 
provide information and evidence to support his claim.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in July 2004.  The Board 
also notes that a VA medical opinion was obtained in August 
2006.  The reports are in the claims file.  After reviewing 
them, the Board finds that they are adequate for rating 
purposes; and neither the Veteran nor his representative has 
argued otherwise.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran claims that his stroke and subsequent residuals 
involving his left upper and lower extremity are the result 
of his service-connected type II diabetes mellitus.  The 
Veteran was service-connected for type II diabetes mellitus 
in the August 2003 rating decision evaluated as 20 percent 
disabling.  The Board notes that the Veteran has not 
contended, nor has he developed the record to show, that his 
stroke and its residuals are directly related to his military 
service.  In fact, at his November 2009 Board hearing, the 
Veteran specifically limited his claim to secondary service 
connection.  See hearing transcript, p. 3.  Thus, the Board 
finds that it does not need to address entitlement to service 
connection on a direct basis at this time.  See Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant 
has raised an issue of service connection, the evidence in 
the record must be reviewed to determine the scope of that 
claim.  Claims which have no support in the record need not 
be considered by the Board, and the Board is not obligated to 
consider "all possible" substantive theories of recovery.  
Where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory.).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.
 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The medical evidence of record shows that on May 30, 1991, 
the Veteran was hospitalized for a right cerebral stroke 
(cerebrovascular accident) with resulting left hemiparesis of 
the left face, arm, hand and leg and with slurred speech.  He 
was hospitalized for four days.  Upon discharge, his left 
lower extremity function was good and his speech had improved 
but he continued to have significant hemiparesis of the left 
upper extremity.  The Veteran underwent physical therapy from 
June 1991 to September 1991 with resolution of all left lower 
extremity hemiparesis, but with only partial resolution of 
the left arm and hand.  Subsequent medical records fail to 
show any continued left lower extremity hemiparesis or other 
residual from the stroke.  These records, however, continue 
to note hemiparesis of the left upper extremity including 
decreased strength and mobility.  The medical evidence also 
indicates the Veteran continues to have some hemiparesis of 
the left face affecting his speech.  Thus, the Board finds 
that the evidence sufficiently establishes that the Veteran 
had a stroke with residual hemiparesis of the left upper 
extremity, but not the left lower extremity, and of the left 
face with impaired speech.

The Veteran contends that his stroke residuals are a result 
of his service-connected type II diabetes mellitus.  At the 
hearing in November 2009, the Veteran testified that he was 
diagnosed to have type II diabetes mellitus in 1991 and that 
the stroke happened shortly thereafter (as early as the "day 
after").  He also testified that his private physician told 
him that his stroke was due to his diabetes.  

A review of the available medical evidence, however, reveals 
that the Veteran's stroke occurred approximately six months 
after his diagnosis of type II diabetes mellitus.  Moreover, 
although the Veteran was noted to have a diagnosis of type II 
diabetes mellitus at the time of his stroke, there is no 
indication in the inpatient treatment records that this was 
thought to be its cause.  Furthermore, his private 
physician's treatment notes fail to reveal any statement 
therein of his belief that the Veteran's stroke was a result 
of his type II diabetes mellitus.  In fact, the medical 
evidence establishes that a color doplar ultrasound taken 
June 1, 1991, revealed an abnormal right carotid evaluation 
with a hemodynamically significant stenosis at the origin of 
the internal carotid with a stenosis of 60-70 percent, 
spectral broadening and turbulence, and peak velocity of 1.8 
meters per second.  Additionally, post-stroke treatment 
records show that the Veteran was found to have elevated 
lipids and was placed on medication for this.  A follow-up 
color doplar ultrasound in September 1991 showed some 
improvement with this treatment.  In April 1992, the Veteran 
underwent a right carotid endarterectomy for a high grade 
stenosis with ulceration.  A May 1992 letter from the surgeon 
indicates that "[t]his had previously produced a right 
hemispheric CVA approximately one year ago."  There are no 
other treatment records available that indicate a possible 
etiology for the Veteran's stroke in May 1991.

The Veteran underwent a VA examination in July 2004.  After 
reviewing the Veteran's claims file and examining the 
Veteran, the examiner diagnosed him to be status post 
cerebrovascular accident with residuals of impaired speech, 
left facial numbness causing eating problems, left arm 
weakness and numbness and one event of grand mal seizure.  
Although the examiner noted the stroke and residuals were not 
related to service, he did not provide an opinion as to 
whether they were proximately due to or the result of the 
Veteran's service-connected type II diabetes mellitus.  

In August 2006, the Veteran's claims file was returned to the 
VA examiner who conducted the previous examination, and he 
was asked to render an opinion whether the cerebrovascular 
accident with left upper and lower extremity hemiparesis is 
secondary to diabetes mellitus type 2.  The examiner noted 
that the Veteran was diagnosed with diabetes approximately 
six months prior to the occurrence of the cerebrovascular 
accident causing left sided hemiparesis of the left upper and 
lower extremities.  The left lower extremity recovered 
completely.  Diabetes control initially with oral medications 
and then with diet throughout the 1990s.  By today's 
standards blood sugars were not well-controlled effectively.   
Testing showed right carotid occlusion.  With treatment of 
his hyperlipidemia, the occlusion reduced enough so carotid 
endarterectomy surgery could be performed in April 1992.  
There has not been an event since.  Further testing showed 
carotid were remaining clear and possible transient ischemic 
attacks ruled out in 1996.  The Veteran had over a 120 pack 
per year history of smoking tobacco, hyperlipidemia, male 
gender and aging as significant factors for cerebrovascular 
accident.  Thus, the examiner opined that the cerebrovascular 
accident and sequellae of left sided upper and lower 
hemiparesis is not related to diabetes, his rationale being 
the close proximity of diagnosis and reversal of carotid 
stenosis with treatment of hyperlipidemia.  The examiner 
stated that the diabetes remained with elevated readings by 
today's standards despite oral hypoglycemics, but no further 
event of cerebrovascular accident even though not achieving 
optimal or effective control of blood sugars for many years 
through the 1990s.

As previously indicated, the Veteran has not submitted any 
opinion from his personal treating physician although he 
testified that this physician related the stroke to his type 
II diabetes mellitus.  Given the lack of any notation in the 
treatment records, however, in conjunction with the May 1992 
treatment note relating the Veteran's stroke to right carotid 
stenosis, the Board finds that the Veteran's report of the 
medical opinion of his private treating physician is not 
probative or persuasive.  

Thus, the only evidence indicating a relationship exists 
between the Veteran's stroke and residuals thereof and his 
service-connected type II diabetes mellitus is the Veteran's 
own lay opinion.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his stroke and 
its residuals and his service-connected type II diabetes 
mellitus.

Thus, the Board finds the only competent and persuasive 
medical opinion of record is the VA examiner's August 2006 
medical opinion, which is against the Veteran's claim.  In 
considering that opinion with the contemporaneous medical 
evidence, the Board concludes that the preponderance of the 
evidence is not in favor of finding that the Veteran's stroke 
and the current residuals therefrom are secondary to his 
service-connected type II diabetes mellitus.  The 
preponderance of the evidence being against the Veteran's 
claim , the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for residuals of stroke as 
secondary to service-connected type II diabetes mellitus is 
denied.




REMAND

The Board finds that remand of the Veteran's claims for right 
and left foot disorders is necessary in order to complete 
additional development.  

At his Travel Board hearing held in November 2009, the 
Veteran testified that he has had burning, pain and tingling 
in both feet for about three years or so.  He also complained 
of getting blisters on his feet resulting in ulcers.  He 
testified that he has been receiving treatment for his feet 
at the VA Medical Center in Wichita, Kansas, where, according 
to his spouse, the doctor has diagnosed this to be peripheral 
neuropathy related to his service-connected type II diabetes 
mellitus.  The Board notes that the only VA treatment records 
in the claims file are from the Kansas City VA Medical Center 
from July 1999 to May 2000 and do not show any treatment for 
complaints of these symptoms.  Thus, the VA treatment records 
from the Wichita VA Medical Center may be highly relevant to 
the Veteran's claims.  In addition, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, these treatment records should be 
obtained.

Once this development is completed, the Veteran should be 
scheduled for a VA neurological examination to clarify a 
diagnosis and to obtain an etiology opinion.  The Board notes 
that the private treatment records in the claims file 
indicate the Veteran has been known to have multiple problems 
related to his lower extremities, including having radicular 
pain in the lower extremities due to a low back disorder, 
peripheral vascular disease and pseudoclaudication.  In 
addition, the Veteran underwent VA examination in July 2004 
at which a diagnosis was made of neuropathy to the plantar 
surfaces of the feet with risk factors of diabetes, 
peripheral vascular disease, hypothyroidism, and spinal 
stenosis.  Although the examiner opined that the neuropathy 
was not related to service, he did not provide an opinion as 
to whether it was secondary to the Veteran's service-
connected type II diabetes mellitus.  Although listing 
diabetes as a risk factor, this is not definite enough for 
the nexus evidence needed in order to decide the claim.  
Thus, an appropriate VA examination is necessary in order to 
fairly adjudicate the Veteran's claims.  
 

Finally, the Board notes that it appears the notice provided 
to the Veteran on these claims is deficient.  Notice on these 
claims was provided to the Veteran in September 2002; 
however, this notice only addresses direct service 
connection.  The Veteran, however, has claimed that his 
bilateral foot disorders are secondary to his service-
connected type II diabetes mellitus.  It does not appear that 
notice specific to a secondary service connection claim has 
been provided.  Thus on remand, such notice should be given 
and subsequent adjudication of the claims should be 
accomplished after giving the Veteran sufficient time to 
respond to the notice provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that 
is compliant with the current notice 
requirements with regard to establishing 
entitlement to secondary service connection.

2.  Obtain the Veteran's medical records from 
the VA Medical Center in Wichita, Kansas, for 
treatment for complaints related to the 
Veteran's feet.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

3.  After all additional available evidence 
has been obtained, schedule the Veteran for a 
VA neurological examination.  The claims file 
must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that said review has been accomplished.

All necessary diagnostic testing and/or 
studies should be conducted.  Thereafter, the 
examiner should render a diagnosis of any 
foot disorder, whether bilateral or 
unilateral, that the Veteran currently has.  
For any diagnosed current foot disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the current foot disorder is proximately 
due to or the result of his service-connected 
type II diabetes mellitus.  In rendering an 
opinion, the examiner should consider the 
Veteran's medical history, including type II 
diabetes mellitus, coronary artery disease, 
peripheral vascular disease, hypothyroidism 
and low back disorder with radicular pain 
into the lower extremities.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


